CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

THIS AGREEMENT dated as of _______, 2006, is made by and between Terex
Corporation, a Delaware corporation (the “Company”), and ___________ (the
“Executive”).

 

WHEREAS the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the Section 19 below) exists and that such possibility,
and the uncertainty which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders; and

 

WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.            Defined Terms. The definitions of capitalized terms used in this
Agreement are provided for in Section 19 hereof.

 

 

2.

Term of Agreement.

 

2.1.        (a) This Agreement shall be effective immediately upon its execution
by the parties hereto and shall remain in effect until the earliest of (i) the
termination of the Executive’s employment with the Company prior to a Change in
Control (other than a termination of Executive’s employment in anticipation of a
Change in Control) for any of the following: by the Company for Cause, by
Executive for any reason other than Good Reason or by reason of Executive’s
death or Permanent Disability; (ii) the termination of Executive’s employment
with the Company following a Change in Control, by reason of death or Permanent
Disability, by the Company for Cause or by the Executive for any reason other
than for a Good Reason; or (iii) three (3) years after the date of a Change in
Control.

 

(b) Notwithstanding Section 2.1(a) to the contrary, this Agreement shall
terminate on March 31, 2008 if the Executive is still in the employ of the
Company and a Change in Control has not occurred and is not reasonably expected
to occur within the six (6) month period thereafter.

 

 



 

 

(c) All obligations of the Company and/or the Executive outstanding on the date
of termination of this Agreement or resulting from the Executive’s employment
termination during the term of this Agreement shall survive the termination of
this Agreement. All rights and obligations of the Company and/or the Executive
in this Section 2(c) or in Sections 5, 10 or 13 of this Agreement shall also
survive the termination of this Agreement.

 

 

3.

Section 409A.

 

3.1. Notwithstanding anything to the contrary contained herein, in the event
that the Executive constitutes a key employee (within the meaning of Section
409A of the Code”) and becomes entitled to one or more payments hereunder on
account of termination of employment, to the extent such payments would
otherwise be subject to the tax under Section 409A of the Code and are payable
within the first six (6) months following termination of employment, such
payments shall instead be made on the first day of the seventh month following
such termination of employment. To the extent that payments subject to the six
(6) month delay of this Section 3.1 constitute insurance premiums or similar
payments, the Executive may pay such amounts during such six (6) month period
and the Company shall reimburse the Executive for such payments on the first day
of the seventh month following termination of employment.

 

3.2. The parties hereto intend that this Agreement shall be in compliance with
Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. Notwithstanding the foregoing, the Company shall not be liable for
any taxes, penalties, interest or other costs that may arise under Section 409A
or otherwise.

 

3.3    In the event that payments are made under either or both Sections 4 or 5
of this Agreement and such payments would not satisfy the requirements under
Section 409A (a)(2)(A)(v) of the Code, then all payments made under Sections 4
and 5 of this Agreement shall be treated as payments made as a result of a
separation from service within the meaning of Section 409A of the Code.

4.           Change in Control. If the Executive's employment shall be
terminated within six (6) months of a Change in Control in anticipation of such
Change in Control or within twenty-four (24) months following a Change in
Control, unless such termination is (i) by the Company for Cause, (ii) by reason
of death or Permanent Disability, or (iii) by the Executive without Good Reason,
the Company shall pay to the Executive an amount equal to the sum of (a) a lump
sum equal to two (2) times the Executive’s annual salary in effect at the time
written notice of termination is given to Executive; (b) two (2) times
Executive’s last paid annual bonus for a calendar year preceding the calendar
year in which the Date of Termination occurs, provided that if the Executive has
been employed by the Company for less than one year on the Date of Termination
and has not yet received a bonus for the prior calendar year, then Executive
will be entitled to Executive’s target bonus; and (c) any accrued vacation pay,
in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (a), (b) and (c) shall be hereinafter referred to as the
“Severance”). The Company shall pay to the Executive any Severance in a cash
lump sum payment simultaneously with the termination of

 

2

 



 

Executive’s employment following any Change in Control. In addition,
simultaneously with the termination of Executive’s employment following any
Change in Control (x) all unvested stock options and stock grants previously
awarded to Executive shall immediately and unconditionally vest and Executive
shall have the right to exercise any stock options held by him in accordance
with their terms but to the extent any option would expire by its terms within
six (6) months following the Date of Termination, then the Executive may
exercise said option until the earlier of (i) six (6) months following the Date
of Termination or (ii) the later of the December 31 of the calendar year in
which said option would otherwise expire or the fifteenth (15th) day of the
third (3rd) month after the option would otherwise expire; (y) all units granted
to Executive pursuant to the Company’s 1999 Long Term Incentive Compensation
Plan shall immediately and unconditionally vest for their maximum cumulative
value and be paid to Executive simultaneously with the termination of employment
following any Change in Control; and (z) the Company shall provide Executive
with continuing coverage under the life, disability, accident and health
insurance programs for employees (and their spouses and dependents) of the
Company generally and under any supplemental programs covering executives of the
Company, as from time to time in effect, for the twenty four (24) month period
from such termination or until Executive becomes eligible for substantially
similar coverage under the employee welfare plans of a new employer, whichever
occurs earlier, provided that Executive’s right to elect continued medical
coverage after termination of employment under Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall be deemed satisfied by
the coverage provided in this clause (z). Executive shall also be entitled to a
continuation of all other benefits and reimbursements in effect at the time of
termination for the twenty four (24) month period following such termination or
until Executive becomes eligible for substantially similar benefits from a new
employer, whichever is earlier. Any part of the foregoing benefits that are
attributable to participation in a plan in which the Executive can no longer
participate under applicable law, shall be paid by the Company from other
sources such that the Executive receives substantially similar benefits to those
provided for under the plan. All amounts payable hereunder shall be paid monthly
during such twenty four (24) month period.

 

 

5.

Excise Tax Gross-Up.

 

5.1.       Notwithstanding anything in this Agreement to the contrary and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and

 

3

 



 

any interest and penalties imposed with respect thereto) and Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed one hundred five percent
(105%) of the greatest amount (the “Reduced Amount”) that could be paid to the
Executive such that the receipt of Payments would not give rise to any Excise
Tax, then no Gross-Up Payment shall be made to the Executive and the Payments,
in the aggregate, shall be reduced to the Reduced Amount.

 

5.2.       Subject to the provisions of Section 5.3, all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive simultaneously with any event giving rise to a Gross-Up Payment. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by
the Company to the Executive simultaneously with any event giving rise to a
Gross-Up Payment. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 5.3 and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall promptly determine the amount of the Underpayment that has occurred and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive. The Underpayment shall be paid during the calendar
year in which it is determined. The parties intend that the timing of the
payment of the Underpayment be in compliance with Proposed Treasury Regulations
under Section 409A (including Proposed Treasury Regulation Section 1.409A-3(e))
and any successor provisions thereto.

 

5.3.       The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or the Underpayment. Such notification shall be
given as soon as practicable but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

 

4

 



 

 

(1)         provide the Company any information reasonably requested by the
Company relating to such claim,

 

(2)         take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(3)         cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(4)         permit the Company to participate in any proceedings relating to
such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax and income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such
payment to the Executive, along with an additional Gross-Up Payment, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax and income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. All of the payments by the Company to the
Executive under this Section 5.3 shall be made during the calendar year in which
all of the issues concerning such payments have been finally resolved. The
parties intend that the timing of the payment of such amounts shall be in
compliance with Proposed Treasury Regulations under Section 409A (including
Proposed Treasury Regulation Section 1.409A-3(e)) and any successor provisions
thereto.

 

 

5

 



 

 

5.4.       If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5.3, the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company's complying with the
requirements of Section 5.3) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).

6.          Termination without Cause or For Good Reason. In the event the
Executive’s employment with the Company is terminated by the Company without
Cause or by the Executive for Good Reason, at any time, and, provided no Change
in Control shall have occurred, the Company shall pay the Executive, in cash,
aggregate severance payments equal to the Severance. The Company shall pay to
the Executive any such severance payments due hereunder in twenty four (24)
equal monthly payments on the first day of each month following such
termination. In addition, (a) Executive shall have the right to exercise any
stock options, long-term incentive awards or other similar awards held by him in
accordance with the relevant plan documents or grant letter; provided, however,
that to the extent any option or award would expire by its terms within six (6)
months following the date of termination, then the Executive may exercise said
option or award until the earlier of (i) six (6) months following the date of
termination or (ii) the later of the December 31 of the calendar year in which
said option or award would otherwise expire or the fifteenth (15th) day of the
third (3rd) month after the option or award would otherwise expire; and (b) the
Company shall provide Executive with continuing coverage under the life,
disability, accident and health insurance programs for employees of the Company
generally and under any supplemental programs covering executives of the
Company, as from time to time in effect, for the twenty four (24) month period
from such termination or until Executive becomes eligible for substantially
similar coverage under the employee plans of a new employer, whichever occurs
earlier, provided that Executive’s right to elect continued medical coverage
after termination of employment under Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall be deemed satisfied by
the coverage provided in this clause (b). Executive shall also be entitled to a
continuation of all other benefits and reimbursements in effect at the time of
termination for the twenty four (24) month period following such termination or
until Executive becomes eligible for substantially similar benefits from a new
employer, whichever is earlier. In addition, all stock options and restricted
stock held by Executive on the date of termination under any of the Company’s
1994, 1996 or 2000 Incentive Plans that would become exercisable within the
twenty four (24) months following such termination of employment had the
Executive stayed in the employ of the Company shall become immediately
exercisable. Any part of the foregoing benefits that are attributable to
participation in a plan in which the Executive can no longer participate under
applicable law, shall be paid by the Company from other sources such that the
Executive receives substantially similar benefits to those provided for under
the plan. All amounts payable hereunder shall be paid monthly during such twenty
four (24) month period.

7.            Payment for Past Service.       If the Executive’s employment is
terminated at any time, the Company shall pay the Executive, in cash, an
aggregate amount not less than the sum of (a) the Executive's annual bonus for
the most recently completed fiscal year to the extent such bonus has not been
paid to the Executive, which bonus shall not be less than the annual bonus paid
to the Executive during the preceding year, if any; (b) the product of (i) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(ii) the annual bonus for the calendar year preceding the Date

 

6

 



 

of Termination that has most recently been paid to the Executive; (c) any
accrued vacation pay, to the extent not theretofore paid to the Executive; and
(d) any other amounts earned by the Executive prior to the Date of Termination
but not previously paid. Such amounts shall be paid on or before the fifteenth
(15th) day of the third (3rd) month following the close of the calendar year in
which such termination occurred.

8.

Noncompete and Confidentiality.

 

8.1        In consideration of the agreements and payments of the Company
herein, the Executive agrees that for a period of eighteen (18) months from the
Date of Termination, unless the Date of Termination is within twenty-four (24)
months following a Change in Control, in which event the Executive agrees that
for a period of twenty-four (24) months from the Date of Termination, he will
not, without the prior written permission of the Company, directly or
indirectly, (i) enter into the employ of or render any services to any person,
firm, or corporation engaged in the manufacture or sale of products currently
manufactured or distributed by the Company, or if Executive does not have
Company wide responsibility, the divisions and subsidiaries for which Executive
has management responsibility, which directly or indirectly compete with the
business of the Company or such divisions and subsidiaries, as the case may be
(a “Competitive Business”); (ii) engage in any Competitive Business for his own
account; (iii) become associated with or interested in any Competitive Business
as an individual, partner, shareholder, creditor, director, officer, principal,
agent, employee, trustee, consultant, advisor or in any other relationship or
capacity; or (iv) solicit, induce or entice, or cause any other person or entity
to solicit, induce or entice to leave the employ of the Company any person who
was employed or retained by the Company on the Date of Termination. However,
nothing in this Agreement shall preclude the Executive from investing his
personal assets in the securities of any corporation or other business entity
which is engaged in a business competitive with that of the Company if such
securities are traded on a national stock exchange or in the over-the-counter
market and if such investment does not result in his beneficially owning, at any
time, more than five percent (5%) of the publicly-traded equity securities of
such competitor. Nothing in this Agreement shall preclude the Executive from
retaining his position or membership in trade associations and professional
organizations. The restrictions imposed on Executive pursuant to this Section
8.1 shall terminate and be of no further force and effect in the event of a
breach by the Company of its obligations to make or provide benefits to
Executive.

 

8.2.        In consideration of the agreements and payments of the Company
herein, the Executive shall keep confidential and not disclose to any person any
information relating to the Company’s business and/or finances, which
information was obtained during and/or as incident to or in connection with the
Executive’s employment with the Company and which otherwise is not public
information. Provided, that the foregoing shall not prevent the Executive from
giving required information to proper legal authorities. The Executive agrees he
will conduct himself in a professional manner and not make any disparaging,
negative or other statements regarding the Company, its affiliates or any of the
officers, directors or employees of the Company or its affiliates which could in
any way have an adverse affect on the business or affairs of the Company or its
affiliates or otherwise be injurious to or not be in the best interests of the
Company,

 

7

 



 

its affiliates or any such other persons.

 

8.3.       The Executive agrees that this non-competition and non-solicitation
covenant is reasonable under the circumstances, and the Executive further agrees
that his services for and on behalf of the Company are unique and irreplaceable.
The Executive further agrees that any breach of the covenants contained in
Section 8.1 and 8.2 above would irreparably injure the Company and/or its
affiliates or subsidiaries. Accordingly, the Executive agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against the Executive from any court having jurisdiction
over the matter restraining any further violation of the covenants contained in
Section 8.1 and 8.2 above.

 

8.4.       Upon termination of the Executive’s employment with the Company, the
Company shall have the right to designate a reasonable amount of the Severance
to be allocated to this covenant not to compete and confidentiality.

 

9.            Outplacement Services. In the event of the termination of the
Executive’s employment after a Change in Control, Without Cause or for Good
Reason as provided for in Sections 4 or 6 hereof, the Company agrees, at its
sole cost and expense, to provide the Executive with outplacement services for a
period of at least twelve (12) months following the Date of Termination. The
Company and the Executive shall use their good faith efforts to locate a
provider, and determine the scope of, outplacement services which is reasonably
acceptable to both parties taking into account the status of the Executive as a
senior executive officer.

 

10.          Legal Expenses. The Company agrees to pay all reasonable
out-of-pocket costs and expenses, including all reasonable attorneys’ fees and
disbursements, actually incurred by the Executive in collecting or enforcing
payments to which he is ultimately determined to be entitled (whether by
agreement among the parties, court order or otherwise) pursuant to this
Agreement in accordance with its terms. All such fees and reimbursements shall
be paid within thirty (30) days of receipt of satisfactory evidence that such
fees and expenses were incurred, but in no event later than the end of the
calendar year in which it is finally determined which payments the Executive is
ultimately determined to be entitled to receive. The parties intend that the
timing of the payment of such fees and reimbursements be in compliance with
Proposed Treasury Regulations under Section 409A of the Code (including Proposed
Treasury Regulation Section 1.409A-3(e)) and any successor provisions thereto.

 

11.          Notice of Termination. Any purported termination of the Executive's
employment (other than by reason of death) shall be communicated by written
notice from one party hereto to the other party hereto in accordance with
Section 14 hereof. For purposes of this Agreement, a notice of termination shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment.

 

12.

No Other Compensation; Employee at Will. Except as provided in Sections 4, 5,

 

 

8

 



 

6, 7, 9 and 10 hereof, no amount or benefit shall be payable to the Executive
under this Agreement or otherwise except as required by law. This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Executive and the
Company, the Executive is and shall remain “an employee at will” and shall not
have any right to be retained in the employ of the Company.

 

13.

Successors; Binding Agreement.

 

13.1      In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive's employment for Good Reason after a
Change in Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.

 

13.2      This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

 

14.          Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

 

To the Company:

Terex Corporation

 

 

500 Post Road East

 

 

Westport, Connecticut 06880

 

Attention: General Counsel

 

 

 

To the Executive:

_____________________

_____________________

 

 

9

 



 

 

15.          Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to the principles of
conflicts of law which might otherwise apply. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. In the event that
either party hereto shall institute proceedings for the enforcement of this
Agreement, the succeeding party shall be entitled to recover the reasonable fees
and expenses incurred by such succeeding party in connection therewith,
including reasonable attorneys fees.

 

16.          Partial Validity. The invalidity or unenforceability or any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

17.          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

18.          Mitigation. The Company agrees that if Executive’s employment with
the Company terminates the Executive is not required to seek other employment or
to attempt in any way to reduce any amounts payable to him due under this
Agreement. Further, the amount of any payment shall not be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to the Company, or otherwise.

 

19.          Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

 

(A)       “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under
the Exchange Act.

 

(B)       “Cause” for termination by the Company of the Executive's employment
shall mean (i) the willful, substantial and continued failure by the Executive
to substantially perform the Executive's duties with the Company (other than any
such

 

10

 



 

failure resulting from the Executive's incapacity due to physical or mental
illness) in a manner reasonably satisfactory to the Chief Executive Officer of
the Company after written notice detailing the reasons for such failure,
(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, or (iii) the entry by a court of competent jurisdiction of an order,
or the entering into by the Executive of a consent decree, barring the Executive
from serving as an officer or director of a public company. For purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive's part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interest of the Company.

 

(C)        A “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

(i)          any person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company) representing 35% or more of the combined voting power of the Company's
then outstanding securities, excluding any person who becomes such a Beneficial
Owner in connection with transactions described in clauses (x), (y) or (z) of
paragraph (iii) below; or

 

(ii)        there is a change in the composition of the Board of Directors of
the Company occurring during any twelve (12) month period, as a result of which
fewer than a majority of the directors are Incumbent Directors (“Incumbent
Directors” shall mean directors who either (x) are members of the Board as of
the date of this Agreement or (y) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination); or

 

(iii)       there is consummated, in any transaction or series of transactions,
of a complete liquidation or dissolution of the Company or a merger,
consolidation or sale of all or substantially all of the Company’s assets
(collectively, a “Business Combination”) other than a Business Combination after
which (x)  the stockholders of the Company own more than 50 percent of the
common stock or combined voting power of the voting securities of the company
resulting from the Business Combination, (y) at least a majority of the board of
directors of the resulting corporation were Incumbent Directors and (z) no
individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or

 

(iv)       the Company is liquidated or dissolved or there is consummated a sale
or disposition by the Company of all or substantially all the Company's assets.

 

This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.

 

 

11

 



 

 

 

 

(D)

“Code”, shall mean the Internal Revenue Code of 1986, as amended.

(E)        “Date of Termination,” with respect to any purported termination of
the Executive's employment shall mean the later of (i) date specified in the
notice or (ii) thirty (30) days from the date of the notice unless such notice
is for a termination of the Executive for Cause.

 

(F)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(G)       “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act as described
below, such act or failure to act is corrected prior to the Date of Termination
specified in the notice of termination given in respect thereof:

 

(i)         the assignment to the Executive of any duties inconsistent with the
Executive's status as a senior executive officer of the Company or a substantial
adverse alteration in the nature of Executive’s authority, duties or
responsibilities, or any other action by the Company which results in a
diminution in such status, authority, duties or responsibilities (it being
understood that a mere change in authority, duties or responsibilities, or any
other action by the Company will not constitute Good Reason in and of itself
unless it results in a substantial adverse alteration or diminution of the
Executive’s authority, duties or responsibilities), excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(ii)        a reduction by the Company in the Executive's base salary and/or
annual bonus as in effect on the date hereof or as the same may be increased
from time to time, except for across-the-board reductions similarly affecting
all senior executives of the Company, provided, however, that such
across-the-board reductions are not made as a result of, or in contemplation of,
a Change in Control;

 

(iii)       the failure by the Company to pay to Executive any portion of
Executive's current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all senior executives of the Company,
provided, however, that such across-the-board compensation deferrals are not
made as a result of, or in contemplation of, a Change in Control;

 

(iv)       the failure by the Company to continue in effect any compensation
plan or other benefit in which the Executive participates which is material to
the Executive's total compensation, except pursuant to an across-the-board
compensation or benefit deferral or reduction similarly affecting all senior
executives of the Company, provided, however, that such across-the-board
compensation or benefit deferrals are not made as a result of, or in
contemplation of, a Change in Control;

 

 

12

 



 

 

(v)        the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's benefit plans and reimbursements to which the Executive was
entitled at the time, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time,
or the failure by the Company to provide the Executive with the number of paid
vacation days to which Executive is then entitled; or

 

(vi)       the relocation of the Company’s principal executive offices to a
location more than fifty (50) miles from the location of such offices on the
date of this Agreement or a requirement that the Executive be based anywhere
other than at the Company’s principal executive offices except for necessary
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations on the date of this Agreement.

 

(H)       “Permanent Disability”. The Executive shall be considered to have
incurred a permanent disability if he (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for at least twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company.

 

 

13

 



 

 



20.      Tax Withholding. The Company shall have the right to deduct from all
payments made under this Agreement any federal, state or local taxes required by
law to be withheld with respect to such payments.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TEREX CORPORATION

 

 

 

By:

_________________________

Name:

 

Title:

 

 

 

 

___________________________

 

EXECUTIVE

 

 

 

 

14

 

 

 